424 F.2d 1368
Bert W. MARTIN & Ada L. Martin, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 24528.
United States Court of Appeals, Ninth Circuit.
May 19, 1970.

On Petition to Review a Decision of the Tax Court of the United States; 52 T.C. 140.
Warren Charles Seieroe (argued), Richard E. Murphy, Jr., of McDermott, Will & Emery, Chicago, Ill., for appellant.
Robert I. Waxman (argued), Atty., Dept. of Justice, Johnnie M. Walters, Asst. Atty. Gen., Tax Division, K. Martin Worthy, Chief Counsel, Internal Revenue Service, Washington, D. C., for appellee.
Before DUNIWAY and ELY, Circuit Judges, and BYRNE, District Judge.*
PER CURIAM:


1
The decision of the Tax Court is affirmed on the authority of United States v. Hoffman, 9 Cir., 1970, 423 F.2d 1217. See also Stratmore v. United States, 3 Cir., 1970, 420 F.2d 461.



Notes:


*
 Honorable William M. Byrne, United States District Judge, Central District of California, sitting by designation